DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/23/2017 has been considered by the examiner.
Drawings
The drawings were received on 05/23/2017.  These drawings are acceptable.

Response to Arguments
Applicant’s remarks and amendments filed 09/30/2021 has been fully considered.

In response to the remarks directed to the rejection of claims under 35 USC § 102, applicant’s arguments have been fully considered but they are not persuasive.. 

Applicant argues, see pages 9-12 that the claimed elements directed to the use of linked nodes that enable jumps between a first node and a non-descending node are not disclosed by the cited prior art reference.
The relevant claim limitations are:
Claim 1: “displaying a second question to the user from the second node; receiving a second response from the user responding to the second question, wherein the second response selects a third 
	In response, as noted in the office action Fratkina et al. (US Pub No. 2005/0055321, hereafter ‘Frat’) teaches the display of taxonomy concepts for receiving user responses using a dialogue tree, in 0354-0366 and depicted in annotated Fig. 12:

    PNG
    media_image1.png
    628
    1285
    media_image1.png
    Greyscale

As depicted in Fig. 12 the claimed second node is associated with the first question regarding the diet and as used to prompt for following questions for jumping to sub-tree categories that are not descending from the noted second node, see in 0290-0299 and Fig. 12.  Therefore, the Frat reference teaches the claim limitations as claimed.
For at least these reasons, the rejection(s) under 35 U.S.C. § 102 is maintained. 

In response to the remarks directed to the rejection of claims under 35 USC § 103, there were no deficiencies noted in the dependent claims and thus the rejection has been maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Fratkina et al. (US Pub No. 2005/0055321, hereafter ‘Frat’) or, in the alternative, under 35 U.S.C. 103 as obvious over Frat in view of Cyrus Khoshnevisan et al. (US Pat. No. 8,850,362, hereinafter ‘Cyrus’).

Regarding independent claims 1, 8, and 15 limitations, Frat teaches: a method implemented by an information handling system that includes a memory and a processor, the method comprising; and a information handling system comprising: one or more processors; a memory coupled to at least one of the processors; a set of computer program instructions stored in the memory and executed by at least one of the processors in order to perform actions of:… and a computer program product stored in a non-transitory computer readable storage medium, comprising computer program code that, when executed by an information handling system, causes the information handling system to perform actions comprising: (in 0173-0174: As shown in FIG. 2, client computing device (2 and 12) is further comprised of a central processor unit (CPU) 101, a memory 102,… Client computing devices (2 and 12) enable a customer to access company extranet 22 via the public network 20 in order to request information about a company's products or services or receive assistance from the company's customer support representatives located at dialog engine server 24…)
providing a first question and a set of answer selections to a user, wherein the first question is from a first node in a plurality of nodes of a decision tree, and wherein at least a portion of the set of (as depicted Fig. 12 providing claimed first question from claimed nodes, in 0243: …A concept trigger is associated with a set of concept nodes in a knowledge map [claimed questions and answered corresponding to a claimed plurality of nodes of a decision tree] and is activated when the dialog advances to those nodes. That is, when a node is confirmed, all the triggers associated with that node are evaluated, and if their conditions permit, the triggers are executed…; And in 0366-0367: …dialog engine 232 generates follow-up questions to the user in the process of resolving active goals. The type of question to be generated can be specified by the dialog designer. The answers to these questions advance the state of the subgoal to a new location in the taxonomy [claimed questions and answered corresponding to a claimed plurality of nodes of a decision tree] -e.g. change the focus of the subgoal. Changing the focus of a subgoal may be by path traversal within the knowledge map (e.g., the focus may change from parent node to child node). Autocontextualization can be used to jump to a specific place in the taxonomy [claimed answers corresponding to branch frim the first node  of plurality as depicted in Fig. 12] and the dialog designer can explicitly specify a place to jump to…; And the use of the plurality of nodes in the dialogue hierarchical tree structures as depicted in Fig. 6 and jumping to nodes based on corresponding questions and user responses, in 0290-0299: … When dialog engine 232 receives an answer from a user, it identifies one or more goals for the dialog, based on the dialog engine's current understanding of the user's response. Dialog engine 232 improves its understanding of the user's initial question by conducting a multi-step dialog with the user. Based on the user's responses to follow-up questions, the dialog engine is further able to focus its analysis of the user's response (i.e., limit the remaining sets of concepts by creating constraints)… Resolution of each subgoal will be pursued in parallel by the dialog engine until the conditions are reached that resolve the parent goal of the subgoals. In fact, the system uses properties of subgoals in the process of goal resolution, so one subgoal is always created. Subgoals are identified by the node that represents the most detailed information. This node is referred to as focus of a subgoal. In the process of goal resolution, the focus is typically advanced along the edges of the taxonomy graph, but may jump to a node (or set of nodes) more than one edge away from the previous focus [claimed and wherein at least a portion of the set of answer selections corresponds to a branch from the first node to one of a plurality of connecting nodes that directly connect to the first node, and wherein the plurality of nodes comprise the plurality of connecting nodes]. Subgoals are resolved when their focus reaches the target set of concept nodes.; And dialogue taxonomies as depicted in Fig. 6 and Fig. 12; And questions from the node as focus node with answer selections, in 0262: Each goal is comprised of one or more "target" concept nodes paired with one or more focus nodes... The focus node is the most detailed information available to the dialog engine at each point in the dialog. Each question posed to a user is generated from the focus node of the goal, while the answer selections offered to the user are the focus node's children. In some embodiments, each user question results in a single set of focus nodes and a single set of target nodes…)
analyzing a first response from the user that selects one of the set of answer selections, wherein the selected answer selection selects a second node that is different than one of the plurality of connecting nodes; (Claimed analysis as depicted in Fig. 12; And claimed second node as depicted in Fig. 12 as a sub-topic node (e.g. breakfast) different from the other nodes depicted in Fig. 12 )
displaying a second question to the user from the second node; receiving a second response from the user responding to the second question, wherein the second response selects a third node from the plurality of nodes that is a non-descendant node of the second node; and displaying a third question to the user from the third node. As depicted in annotated Fig. 12:

    PNG
    media_image1.png
    628
    1285
    media_image1.png
    Greyscale


	While Frat teaches jumping to navigate tree  structure hierarchy to nodes that correspond to target node but are non-descendent nodes based on user selected response as depicted in Fig. 12. Frat does not expressly discuss jumping involves traversing a tree structure from a first node sub-tree to a jumped path at a second node sub-tree structure associated with a second user selection as inferred in Frat Fig. 12. 
	Cyrus teaches expressly discuss jumping involves traversing a tree structure from a first node sub-tree to a jumped path at a second node sub-tree structure associated with a second user selection. (as depicted in Fig. 6A and in 4:49-55: As will be discussed more folly below with respect to FIGS. 6A-12, when the user selects a second node, some of the attributes or attribute values may be removed and/or changed if the second node is not a direct descendant of the first note…; And 12:9-23: In the modular product tree 600, some nodes are connected together via two different types of paths: (1) the hierarchical node structure where each node is connected to its parents and children, and (2) links 612 associating some nodes with other nodes, as illustrated in FIG. 6. Having a tree structure thus connected makes entry and exit from a node, or traversal of the tree, more flexible. As noted above, traversing a simple hierarchical tree is only possible through the hierarchical structure from child to parent node and vice versa, whereas traversing a hierarchical linked tree, like the product tree 600, is possible both by traversing nodes between parent and child nodes, and by using the links to jump to other nodes in other sub-trees [claimed wherein the second response selects a third node from the plurality of nodes that is a non-descendant node of the second node]. For example, with reference to FIGS. 9-12, to change an item category from "Fruits" 1002 to "Fruits & Vegetables" 916, a user does not have to traverse all the way up the product tree to "Food" 808 sub-category through sev­eral layers, such as "Cuisine," "Price," "Brand," etc. and then traverse back down through similar layers to "Fruits & Vegetables" 916…


    PNG
    media_image2.png
    615
    898
    media_image2.png
    Greyscale


)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for linking non-descending nodes based on related user response selections as disclosed by Cyrus with the method of information processing question and answer responses using linked nodes of a tree hierarchical structure as disclosed by Frat.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Frat and Cyrus in order to process information using pre-determined selections using a tree structure that makes it possible through the hierarchical structure of connected tree structures from a higher level node to other sub-trees using links to jump to other nodes in other non-descending sub-trees (Cyrus, 4:49-55); Doing so enables the use of tree structure based hierarchy to that help make entry and exit from a node, or traversal of the tree, more flexible, (Cyrus, 4:49-55).

	
Regarding claim 2, the rejection of claim 1 is incorporated and Frat in combination with Cyrus further teaches the limitations: wherein, prior to providing the first question and the set of answer selections to the user, the method further comprises:  evaluating a request received from the user against a plurality of decision trees, wherein each of the plurality of decision trees includes a plurality of nodes; and selecting the decision tree from the plurality of decision trees and the first node from the plurality of nodes based on the evaluation of the request.  (in 0244-0261: …Information about the user and the dialog interac­tion is continuously captured in a dialog state which is stored and passed along with each user request/response. The dialog state maintained by the dialog engine includes but is not limited to the following: …Taxonomies to which autocontextualization is applied [claimed evolution of user request against claimed plurality of decision trees or autocontextulization as depicted in Fig. 12];… Each goal is comprised of one or more "target" concept nodes paired with one or more focus nodes... The focus node of the goal captures the current status of the goal resolution process [claimed selecting process from the plurality of decision trees based on claimed user request/question captured by the focus node associated with current dialogue status as depicted in Fig. 12]… The focus node is the most detailed information available to the dialog engine at each point in the dialog. Each question posed to a user is generated from the focus node of the goal, while the answer selections offered to the user are the focus node's children… In other embodiments, there may be multiple sets of focus nodes and target nodes, such that each set of focus nodes is paired with a set of target nodes.; And claimed evaluation process for making claimed selection based on the evaluation of claimed request/question, in 0282-0285: …From the point of view of dialog engine 232, a dialog with a user involves the process of arriving at the set of nodes that best describes the user's information need. Confirmed nodes are those nodes whose relevance to the user's information need has been established. They capture information that is known about the user's information need at each point in the interaction [selecting based on claimed evaluation of user request/question]. Confirmed nodes are estab­lished based on: user selections on the screen; relationships in the domain encoded via triggers; automatic confirmation of topic spotter nodes; automatic confirmation of user pref­erences; and the front end graphical user interface (GUI). Discovering the best set of concept nodes will cause the presentation to the user of that set of knowledge containers that is most likely to contain a problem resolution…Anode known not to be relevant to the user's information need, is referred to as irrelevant or rejected---0ne instance of such a set is an irrelevant taxonomy [claimed process for selecting by rejection non relevant decision trees];…)


Regarding claims 3, 10, and 17, the rejection of claims 1, 8, and 15 are incorporated respectively and Frat in combination with Cyrus further teaches the limitation: displaying a position indicator to the Claimed displayed position indicators as the node names associating the displayed position with the corresponding claimed identified position of the second node as depicted in Fig.12. See annotated figure above. 

Regarding claims 4, 11, and 18, the rejection of claims 1, 8, and 15 are incorporated respectively and Frat in combination with Cyrus further teaches the limitations: determining that the second response corresponds to a jump to a root node in the plurality of nodes of the decision tree, wherein the first node is a descendant node of the root  node; and selecting the root node as the second node. (As depicted in Fig. 12 claimed determining the second node corresponds to a rood node, depicted as Breakfast root node, in the depicted plurality of nodes of the decision tree, see Fig. 12 annotation;  And selecting the root node as diet as depicted in Fig. 12, see annotations above; And in 0366: As mentioned above, dialog engine 232 generates follow-up questions to the user in the process of resolving active goals. The type of question to be generated can be specified by the dialog designer. The answers to these questions advance the state of the subgoal to a new location in the taxonomy-e.g. change the focus of the subgoal... Autocontextualization [claimed determining process for corresponding claimed second node  to a jump to root node] can be used to jump to a specific place in the taxonomy and the dialog designer can explicitly specify a place to jump to. In any event, the node-to-node path taken by dialog engine 232 from the focus node(s) to the target node(s) heavily depends on user responses to system questions.)

Regarding claims 6, 13, and 20, the rejection of claims 1, 8, and 15 are incorporated respectively and Frat in combination with Cyrus further teaches the limitations: determining that the first user response selects a different node in a plurality of different nodes of a different decision tree; (in 0289: … When dialog engine 232 receives an answer from a user, it identifies one or more goals for the dialog, based on the dialog engine's current understanding of the user's response [claimed determining that the first user response selects a different node in a plurality of different nodes of a different decision tree]. Dialog engine 232 improves its understanding of the user's initial question by conducting a multi-step dialog with the user. Based on the user's responses to follow-up questions, the dialog engine is further able to focus its analysis of the user's response (i.e., limit the remaining sets of concepts by creating constraints). In other words, dialog engine 232 seeks to describe the user's information request in more and more detail by mapping user responses to concept nodes [determining that the first user response selects a different node in a plurality of different nodes of a different decision tree] in the goal tax­onomy.)
 adding a stack entry to a global conversation stack that identifies the different decision tree in response to the determination;  (in 0262: Each goal is comprised of one or more "target" concept nodes paired with one or more focus nodes. The concept nodes represent the node or nodes within the taxonomy at which the dialog will ultimately terminate, while the focus node [claimed added stack entry to a global conversation stack that identifies the different decision tree in response to the determination] represents the starting location in the taxonomy…. In other embodiments, there may be multiple sets of focus nodes and target nodes, such that each set of focus nodes is paired with a set of target nodes.)
and selecting the different node in the different decision tree as the second node. (Claimed selecting process depicted in Fig. 12 for selecting claimed second node in iteration N+1, see annotated Fig. 12 above)

Regarding claims 9 and 16, the rejection of claims 8 and 15 are incorporated respectively and Frat in combination with Cyrus further teaches the limitations: wherein, prior to providing the first question and the set of answer selections to the user, the one or more processors perform additional actions comprising: evaluating a question received from the user against a plurality of decision trees,  (in 0244-0261: …Information about the user and the dialog interac­tion is continuously captured in a dialog state which is stored and passed along with each user request/response. The dialog state maintained by the dialog engine includes but is not limited to the following: …Taxonomies to which autocontextualization is applied [claimed evolution of user request against claimed plurality of decision trees or autocontextulization as depicted in Fig. 12];… Each goal is comprised of one or more "target" concept nodes paired with one or more focus nodes... The focus node of the goal captures the current status of the goal resolution process [claimed selecting process from the plurality of decision trees based on claimed user request/question captured by the focus node associated with current dialogue status as depicted in Fig. 12]… The focus node is the most detailed information available to the dialog engine at each point in the dialog. Each question posed to a user is generated from the focus node of the goal, while the answer selections offered to the user are the focus node's children… In other embodiments, there may be multiple sets of focus nodes and target nodes, such that each set of focus nodes is paired with a set of target nodes.; And claimed evaluation process for making claimed selection based on the evaluation of claimed request/question, in 0282-0285: …From the point of view of dialog engine 232, a dialog with a user involves the process of arriving at the set of nodes that best describes the user's information need. Confirmed nodes are those nodes whose relevance to the user's information need has been established. They capture information that is known about the user's information need at each point in the interaction [selecting based on claimed evaluation of user request/question]. Confirmed nodes are estab­lished based on: user selections on the screen; relationships in the domain encoded via triggers; automatic confirmation of topic spotter nodes; automatic confirmation of user pref­erences; and the front end graphical user interface (GUI). Discovering the best set of concept nodes will cause the presentation to the user of that set of knowledge containers that is most likely to contain a problem resolution…Anode known not to be relevant to the user's information need, is referred to as irrelevant or rejected---0ne instance of such a set is an irrelevant taxonomy [claimed process for selecting by rejection non relevant decision trees];…)


Claims 7, 14, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Fratkina et al. (US Pub No. 2005/0055321, hereafter ‘Frat’), in view of Cyrus Khoshnevisan et al. (US Pat. No. 8,850,362, hereinafter ‘Cyrus’), and in further view of Tzirkel-Hancock et al. (US Pub. No. 2015/0039316, hereinafter ‘Han’).

Regarding claims 7 and 14 the rejection of claims 1 and 8 are incorporated respectively and Frat in combination with Cyrus further teaches the limitations: receiving a third response from the user selects the second question; determining that the subsequent user response enables a continuation of traversing the decision tree; (As depicted in annotated Fig. 12: where the a third response is provided from the user via follow-up questions corresponding to the second question in the dialogue; And as depicted in Fig. 12 claimed determination of subsequent response as the interaction N+2 process; And as follow-up questions based on the current interaction state, in 0369: (2) Follow-up Questions: In order to advance a particular dialog, follow-up questions are gener­ated based on the current state of the dialog [claimed received third response from user selection and determining claimed subsequent response enables continuation as a follow-up question to iterate to a next state and transvers to a sub-goal in the decision tree taxonomy]. As shown in FIG. 13, there are four categories of follow-up questions (clarifying questions, document questions, text questions, and parameterized ques­tions). The invention analyses the dialog state at each iteration of a dialog and uses that information to determine what types of follow-up questions to gen­erate and what choices to offer the user in each question instance… Depending on the characteris­tics of the taxonomy in which a goal is being resolved and position of a focus node within that taxonomy, the dialog designer may be provided with various means of defining which choices to offer to the user. By determining which choice options the user is presented with, the dialog designer controls the pace and direction of movement of the subgoal focus [determining claimed subsequent response enables continuation as a follow-up question to iterate to a next state and transvers to a sub-goal in the decision tree taxonomy] and the creation of new goals in other taxono­mies.)
… the entry from the global conversation stack; (in 0366: As mentioned above, dialog engine 232 generates follow-up questions to the user in the process of resolving active goals… Changing the focus of a subgoal may be by path traversal within the knowledge map (e.g., the focus may change from parent node to child node). Autocontextualization can be used to jump to a specific place in the taxonomy and the dialog designer can explicitly specify a place to jump to. In any event, the node-to-node path taken by dialog engine 232 from the focus node(s) to the target node(s) heavily depends on user responses to system questions. For example, a selection algorithm may be applied to a focus node, F to produce a set of concept nodes, C which are associated with a question posed to the user ( or to the application screen). If the user ( or the screen) responds to this question, the response is mapped to one or more members, M of the set C. These members, M, become the focus node, F in the set of focus nodes for the next dialog iteration [claimed removing the entry from the stack to replace for next iteration associated with the follow-up question/response]. As described below, the target nodes may also change with each dialog iteration.)
and providing the first question corresponding to the first node and the set of answer selections to the user. (As depicted in Fig. 10 and Fig 12, see above )
Additionally, Cyrus teaches removing entry from  … stack; (as depicted in Fig. 6A and in 4:49-55: As will be discussed more folly below with respect to FIGS. 6A-12, when the user selects a second node, some of the attributes or attribute values may be removed and/or changed if the second node is not a direct descendant of the first note…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Frat and Cyrus for the same reasons disclosed above.
Frat and Cyrus do not expressly teach claim limitation: removing the entry from …global conversation stack; and 
Han does expressly teach claim limitation: removing the entry from … global conversation stack; and (Han teaches capture the dialog session in a context stack, as a global conversation stack for capture the dialogue history and context entries, and adding and removing item entries from the stack, in [0038]: Initially, it is assumed that a spoken dialog session has been established and is proceeding in accordance with a first dialog context. During this session, the user activates the appropriate context trigger (402), such as one of the context triggers described above. In response, the context management module 202 pushes onto context stack 204 the current context ( 404) and the return address ( 406). That is, context stack 204 comprises a first in, last out (FILO) stack that stores information regarding one or more dialog contexts. A "push" places an item on the stack, and a "pop" removes an item from the stack. The pushed information will typically include data (e.g., "slot information") associated with the task being performed in that particular context. Those skilled in the art will recognize that context stack 204 may be implemented in a variety of ways...)

The Frat, Cyrus, and Han references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing system in a network environment using automated computing algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method adding and removing items in a dialog context from the 
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods by Frat and Han in order to enable management of dialog changes based on receiving context triggers associated with user actions (Han, Abstract); doing so will help improve methods and systems for managing dialog context in speech systems (Han, 0004).

Regarding claim  20, the rejection of claim 15 are incorporated and Frat further teaches the limitations: determining that the first user response corresponds to a different node in a plurality of different nodes of a different decision tree; (in 0289: … When dialog engine 232 receives an answer from a user, it identifies one or more goals for the dialog, based on the dialog engine's current understanding of the user's response [determining the user first response corresponds to a different node in the plurality of different nodes]. Dialog engine 232 improves its understanding of the user's initial question by conducting a multi-step dialog with the user. Based on the user's responses to follow-up questions, the dialog engine is further able to focus its analysis of the user's response (i.e., limit the remaining sets of concepts by creating constraints). In other words, dialog engine 232 seeks to describe the user's information request in more and more detail by mapping user responses to concept nodes [determining the user first response corresponds to a different node in the plurality of different nodes] in the goal tax­onomy.)
 adding a stack entry to a global conversation stack that identifies the different decision tree in response to the determination;  (in 0262: Each goal is comprised of one or more "target" concept nodes paired with one or more focus nodes. The concept nodes represent the node or nodes within the taxonomy at which the dialog will ultimately terminate, while the focus node [claimed added stack entry to a global conversation stack that identifies the different decision tree in response to the determination ] represents the starting location in the taxonomy…. In other embodiments, there may be multiple sets of focus nodes and target nodes, such that each set of focus nodes is paired with a set of target nodes.)
and selecting the different node in the different decision tree as the second node. (claimed selecting process depicted in Fig. 12 for selecting claimed second node in iteration N+1, see annotated Fig. 12 above)
receiving a third response from the user corresponding to the second question; determining that the subsequent user response enables a continuation of traversing the decision tree; (As depicted in annotated Fig. 12: where the a third response is provided from the user via follow-up questions corresponding to the second question in the dialogue; And as depicted in Fig. 12 claimed determination of subsequent response as the interaction N+2 process; And as follow-up questions based on the current interaction state, in 0369: (2) Follow-up Questions: In order to advance a particular dialog, follow-up questions are gener­ated based on the current state of the dialog [claimed received third response and determining claimed subsequent response enables continuation as a follow-up question to iterate to a next state and transvers to a sub-goal in the decision tree taxonomy]. As shown in FIG. 13, there are four categories of follow-up questions ( clarifying questions, document questions, text questions, and parameterized ques­tions). The invention analyses the dialog state at each iteration of a dialog and uses that information to determine what types of follow-up questions to gen­erate and what choices to offer the user in each question instance… Depending on the characteris­tics of the taxonomy in which a goal is being resolved and position of a focus node within that taxonomy, the dialog designer may be provided with various means of defining which choices to offer to the user. By determining which choice options the user is presented with, the dialog designer controls the pace and direction of movement of the subgoal focus [determining claimed subsequent response enables continuation as a follow-up question to iterate to a next state and transvers to a sub-goal in the decision tree taxonomy] and the creation of new goals in other taxono­mies.)
(in 0366: As mentioned above, dialog engine 232 generates follow-up questions to the user in the process of resolving active goals… Changing the focus of a subgoal may be by path traversal within the knowledge map (e.g., the focus may change from parent node to child node). Autocontextualization can be used to jump to a specific place in the taxonomy and the dialog designer can explicitly specify a place to jump to. In any event, the node-to-node path taken by dialog engine 232 from the focus node(s) to the target node(s) heavily depends on user responses to system questions. For example, a selection algorithm may be applied to a focus node, F to produce a set of concept nodes, C which are associated with a question posed to the user ( or to the application screen). If the user ( or the screen) responds to this question, the response is mapped to one or more members, M of the set C. These members, M, become the focus node, F in the set of focus nodes for the next dialog iteration [claimed removing the entry from the stack to replace for next iteration associated with the follow-up question/response]. As described below, the target nodes may also change with each dialog iteration.)
and providing the first question corresponding to the first node and the set of answer selections to the user. (As depicted in Fig. 10 and Fig 12, see above )
Additionally, Cyrus teaches removing entry from  … stack; (as depicted in Fig. 6A and in 4:49-55: As will be discussed more folly below with respect to FIGS. 6A-12, when the user selects a second node, some of the attributes or attribute values may be removed and/or changed if the second node is not a direct descendant of the first note…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Frat and Cyrus for the same reasons disclosed above.
Frat and Cyrus do not expressly teach claim limitation: removing the entry from …global conversation stack; and 
(Han teaches capture the dialog session in a context stack, as a global conversation stack for capture the dialogue history and context entries, and adding and removing item entries from the stack, in [0038]: Initially, it is assumed that a spoken dialog session has been established and is proceeding in accordance with a first dialog context. During this session, the user activates the appropriate context trigger (402), such as one of the context triggers described above. In response, the context management module 202 pushes onto context stack 204 the current context ( 404) and the return address ( 406). That is, context stack 204 comprises a first in, last out (FILO) stack that stores information regarding one or more dialog contexts. A "push" places an item on the stack, and a "pop" removes an item from the stack. The pushed information will typically include data (e.g., "slot information") associated with the task being performed in that particular context. Those skilled in the art will recognize that context stack 204 may be implemented in a variety of ways...)

The Frat, Cyrus, and Han references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information processing system in a network environment using automated computing algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method adding and removing items in a dialog context from the information stack storage as disclosed by Han with the method of information processing system using automated computing algorithms as collectively disclosed by Frat and Cyrus. 
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods by Frat and Han in order to enable management of dialog changes based on receiving context triggers associated with user actions (Han, Abstract); doing so will help improve methods and systems for managing dialog context in speech systems (Han, 0004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Guha (NPL: “Understanding Topics and Sentiment from Social Media”): teaches anchor nodes in a conversation tree as nodes associated with user replies in modeling tweets, in Sec. 3.2.
Pasupalak et al. (US Patent No. 9,575,963): teaches the use of decision trees in conversational agents.
Nielsen (NPL: “The art of navigating through hypertext”): teaches using anchor nodes for anchoring text in hypertext and text elements used to facilitate jumps in the text content modeled a semantic trees.
                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.O.A./Examiner, Art Unit 2126                                                                                                                                                                                                                                                                                                                                                                                                              
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129